DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-8, 11-12 and 20 are allowed in lieu of prior arts not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a to an image processing apparatus and a non-transitory computer readable medium storing an information processing program to position a content image based on content data in a first area of a recording medium, and position a partial target image contained in the content image in a second area of the recording medium different from the first area.
Claims 1 and 20 identify the uniquely distinct features of “upon determining that the content image in the first area contains the target image including the first partial image positioned in the first recording medium and the second partial image positioned in the second recording medium, position an entirety of the target image in both a second area of the first recording medium and a second area of the second recording medium, the second area of the first recording medium and the second area of the second recording medium being different from the first area” (claim 1). Claim 20 is a computer readable claim and recites similar features as claim 1.
The closest cited prior arts are Ozawa et al., US 2014/0376019, Kihara et al., US 2011/0170122. And the other related prior arts found in updated search such as 
But, however fail to explicitly teach when the partial image is split between first and second recording medium then reproduced or position the whole entire partial image in BOTH the first and second recording mediums and in an area different than the first area where partial image was originally split.
Therefore, cited and related prior arts fail to explicitly teach the amendments such as currently recited into the independent claims, therefore, either singularly or in combination with other prior art references, the cited and related prior arts fails to anticipate or render the above underlined limitations of independent claims 1 and 20 obvious.
It follows that claims 2, 5-8 and 11-12 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672